DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “encoder” that is “configured to receive data and generate at least one code” as recited in independent Claims 1 and 12.  The originally filed disclosure at Figure 1 as a simple processing block (100).  As no specific structural features are disclosed to be associated with the “encoder” (100), the structure of the claimed “encoder” is interpreted as a simple processor comprising processing functionality to “receive data and generate at least one code.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 11-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig (US 2012 / 0211567) in view of Vyas et al. (hereinafter “Vyas” US 2022 / 0148009).

As pertaining to Claim 1, Herzig discloses (see Fig. 10 and Fig. 13) an electronic device (see (200, 250) in Fig. 10 in combination with (400) in Fig. 13), comprising: 
an encoder (i.e., code generating software), configured to receive data (i.e., text or image data) and to generate at least one code (i.e., a barcode or QR code), wherein the at least one code (i.e., barcode or QR code) comprises an angular profile (i.e., position information, color information, depth information, and viewing angles) of the data (i.e., the text data to encode; see Page 2, Para. [0033], [0037], and [0039]; Page 3, Para. [0051]; Page 5, Para. [0071] and [0077]; and see Page 6, Para. [0083]; and note that an encoder can include code-generating software associated with the electronic device or a server separate from the electronic device; also see Page 1, Para. [0027] and Page 2, Para. [0034] and also note that a generated code comprises position information for black/white/colored visual elements layered to have depth in time/space and each associated with a different viewing angle); and
a display device (see (400)), coupled to the encoder (i.e., the code generating software), configured to receive the at least one code (i.e., barcode or QR code) from the encoder (i.e., the code generating software) and to display the at least one code (i.e., the barcode or QR code) according to the angular profile (i.e., according to the position information, color information, depth information, and viewing angles; see Page 6 through Page 7, Para. [0090]-[0094]), wherein the angular profile comprises a plurality of light intensities (i.e., a series of linked codes each having positioned black/white/color visual elements) corresponding to the plurality of viewing angles (again, see Page 2, Para. [0033]-[0034], [0037], and [0039]; Page 3, Para. [0051]; Page 6, Para. [0083]; and see Page 6, Para. [0090]).

Herzig does not explicitly disclose that a number of the at least one code is adjusted according to a security of the data.
However, in the same field of endeavor, Vyas discloses (see Fig. 1) a display device (110) configured to improve security in the display of at least one generated code containing encoded data (see (120, 122,112)), wherein a number of the at least one generated code is adjusted according to a security of the data (see Page 4 through Page 5, Para. [0027], [0030], [0033], and [0035]; also see (426, 428, 430, 432) in Fig. 4B and Page 10 through Page 11, Para. [0072]-[0074], for example).  Specifically, Vyas discloses the display of at least one generated fake or dummy code to be displayed in series combination with at least one usable data code in order to effectively prevent displayed usable data codes from being impermissibly captured by unauthorized devices (see (130)) while being displayed, to thereby prevent fraudulent access to displayed data codes and improve the protection of data (see Page 1, Para. [0001] and [0012]; and Page 2 through Page 3, Para. [0020]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herzig with the teachings of Vyas, such that a number of the at least one code is adjusted according to a security of the data, as suggested by Vyas, in order to effectively prevent displayed usable data codes from being impermissibly captured by unauthorized devices while being displayed, to thereby prevent fraudulent access to displayed data codes and improve the protection of data.

As pertaining to Claim 2, Herzig discloses (see Fig. 10 and Fig. 13) that the angular profile further comprises position information (i.e., positioning of visual elements in the code), color information (i.e., black/white/color information of visual elements in the code), depth information (i.e., as pertaining to time/space of a layered code), and viewing angles (see Fig. 13, for example) of the data (i.e., the text data to encode; again, see Page 2, Para. [0033]-[0034], [0037], and [0039]; Page 3, Para. [0051]; Page 6, Para. [0083]; and see Page 6, Para. [0090]).

As pertaining to Claim 4, Herzig discloses (see Fig. 10 and Fig. 13) that the data (i.e., text or image data) comprises a bar code, a quick response (QR) code or a three dimensional (3D) code (see Page 2, Para. [0033], [0037], and [0039]).

As pertaining to Claim 5, Herzig discloses (see Fig. 10 and Fig. 13) that the at least one code (i.e., a barcode or QR code) comprises at least one bar code, at least one QR code or at least one 3D code (see Page 2, Para. [0033], [0037], and [0039]).

As pertaining to Claim 6, the combined teachings of Herzig and Vyas discloses (see Fig. 10 and Fig. 13 of Herzig in combination with Fig. 1 of Vyas) that the number (i.e., a linked code number) of the at least one code (i.e., a barcode or QR code) is adjusted according to an amount of the data (again, see Page 2, Para. [0033]-[0034], [0037], and [0039] of Herzig) and the security of the data (again, see Page 4 through Page 5, Para. [0027], [0030], [0033], and [0035]; and Page 10 through Page 11, Para. [0072]-[0074] of Vyas).

As pertaining to Claim 7, Herzig discloses (see Fig. 10 and Fig. 13) that the display device (see (400) in Fig. 13) comprises: 
at least one pixel array (402);
an optical modulator (404), disposed on the at least one pixel array (402);
a storage device (i.e., a memory), configured to receive the at least one code (i.e., a barcode or QR code; see Fig. 13 in combination with Fig. 4, for example, and Page 3, Para. [0049] and [0051], and note that the display device (400) must include storage and controller functionality in order to provide the disclosed functions); and
a controller (i.e., a processor or processing functionality), coupled to the storage device (i.e., memory) and the at least one pixel array (402), configured to control the at least one pixel array (402) to allow the display device (400) to display the at least one code (i.e., a barcode or QR code) via a plurality of viewing angles in the angular profile (see Fig. 13 and Page 6 through Page 7, Para. [0090]-[0094]).

As pertaining to Claim 11, Herzig discloses (see Fig. 10 and Fig. 13) that the optical modulator (404) comprises a lenticular lens, a liquid crystal (LC) grin lens, a parallax barrier or a LC parallax barrier (see Page 7, Para. [0094]).

As pertaining to Claim 12, Herzig discloses (see Fig. 10 and Fig. 13) a method for operating an electronic device (see (200, 250) in Fig. 10 in combination with (400) in Fig. 13), the electronic device comprising an encoder (i.e., code generating software) and a display device (see (400)), the display device (400) comprising a storage device (i.e., a memory), at least one pixel array (402), a controller (i.e., a processor or processing functionality) and an optical modulator (404), and the method comprising:
the encoder (i.e., code generating software) receiving data (i.e., text or image data) and generating at least one code (i.e., a barcode or QR code) comprising an angular profile (i.e., position information, color information, depth information, and viewing angles) of the data (i.e., the text data to encode; see Page 2, Para. [0033], [0037], and [0039]; Page 3, Para. [0051]; Page 5, Para. [0071] and [0077]; and see Page 6, Para. [0083]; and note that an encoder can include code-generating software associated with the electronic device or a server separate from the electronic device; also see Page 1, Para. [0027] and Page 2, Para. [0034] and also note that a generated code comprises position information for black/white/colored visual elements layered to have depth in time/space and each associated with a different viewing angle), wherein the angular profile further comprises a plurality of light intensities (i.e., a series of linked codes each having positioned black/white/color visual elements) corresponding to the plurality of viewing angles (again, see Page 2, Para. [0033]-[0034], [0037], and [0039]; Page 3, Para. [0051]; Page 6, Para. [0083]; and see Page 6, Para. [0090]);
the storage device (i.e., a memory) receiving the at least one code (i.e., a barcode or QR code) from the encoder (i.e., the code generating software; see Fig. 13 in combination with Fig. 4, for example, and Page 3, Para. [0049] and [0051], and note that the display device (400) must include storage and controller functionality in order to provide the disclosed functions); and
	the controller (i.e., processor or processing functionality) controlling the at least one pixel array (402) to allow the display device (400) to display the at least one code (i.e., barcode or QR code) via a plurality of viewing angles in the angular profile (i.e., according to the position information, color information, depth information, and viewing angles; see Page 6 through Page 7, Para. [0090]-[0094]).

Herzig does not explicitly disclose that a number of the at least one code is adjusted according to a security of the data.
However, in the same field of endeavor, Vyas discloses (see Fig. 1) a display device (110) configured to improve security in the display of at least one generated code containing encoded data (see (120, 122,112)), wherein a number of the at least one generated code is adjusted according to a security of the data (see Page 4 through Page 5, Para. [0027], [0030], [0033], and [0035]; also see (426, 428, 430, 432) in Fig. 4B and Page 10 through Page 11, Para. [0072]-[0074], for example).  Specifically, Vyas discloses the display of at least one generated fake or dummy code to be displayed in series combination with at least one usable data code in order to effectively prevent displayed usable data codes from being impermissibly captured by unauthorized devices (see (130)) while being displayed, to thereby prevent fraudulent access to displayed data codes and improve the protection of data (see Page 1, Para. [0001] and [0012]; and Page 2 through Page 3, Para. [0020]).   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herzig with the teachings of Vyas, such that a number of the at least one code is adjusted according to a security of the data, as suggested by Vyas, in order to effectively prevent displayed usable data codes from being impermissibly captured by unauthorized devices while being displayed, to thereby prevent fraudulent access to displayed data codes and improve the protection of data.

As pertaining to Claim 13, Herzig discloses (see Fig. 10 and Fig. 13) that the angular profile comprises position information (i.e., positioning of visual elements in the code), color information (i.e., black/white/color information of visual elements in the code), depth information (i.e., as pertaining to time/space of a layered code), and viewing angles (see Fig. 13, for example) of the data (i.e., the text data to encode; again, see Page 2, Para. [0033]-[0034], [0037], and [0039]; Page 3, Para. [0051]; Page 6, Para. [0083]; and see Page 6, Para. [0090]).

As pertaining to Claim 15, Herzig discloses (see Fig. 10 and Fig. 13) that the data (i.e., text or image data) comprises a bar code, a quick response (QR) code or a three dimensional (3D) code (see Page 2, Para. [0033], [0037], and [0039]).

As pertaining to Claim 16, Herzig discloses (see Fig. 10 and Fig. 13) that the at least one code (i.e., a barcode or QR code) comprises at least one bar code, at least one QR code or at least one 3D code (see Page 2, Para. [0033], [0037], and [0039]).

As pertaining to Claim 17, the combined teachings of Herzig and Vyas discloses (see Fig. 10 and Fig. 13 of Herzig in combination with Fig. 1 of Vyas) that the number (i.e., a linked code number) of the at least one code (i.e., a barcode or QR code) is adjusted according to an amount of the data (again, see Page 2, Para. [0033]-[0034], [0037], and [0039] of Herzig) and the security of the data (again, see Page 4 through Page 5, Para. [0027], [0030], [0033], and [0035]; and Page 10 through Page 11, Para. [0072]-[0074] of Vyas).

As pertaining to Claim 18, Vyas discloses (see Fig. 1) that the at least one code comprises a dummy code (i.e., a fake code), and the dummy code does not comprises information of the data (again, see Page 4 through Page 5, Para. [0027], [0030], [0033], and [0035]; and Page 10 through Page 11, Para. [0072]-[0074], for example).


Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Herzig in view of Vyas and further in view of Shi et al. (hereinafter “Shi” US 2019 / 0348001).

As pertaining to Claim 8, Herzig discloses (see Fig. 10 and Fig. 13) that the at least one pixel array (402) comprises a display module (i.e., an LCD display)
Neither Herzig nor Vyas does not explicitly disclose a backlight module emitting light to the display module.  However, the LCD display module disclosed by Herzig is well-known in the art to include the implementation of a backlight module to provide a light source for liquid crystal pixels.
In fact, in the same field of endeavor, Shi discloses (see Fig. 2) that it was well-known in the art before the effective filing date of the claimed invention to implement an LCD display module (200) comprising a micro LED backlight module (100) emitting light to the display module (200) in order to provide a display device with high contrast and low power consumption (see Page 3, Para. [0042] with Page 2, Para. [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Herzig and Vyas with the teachings of Shi such that the display module of Herzig includes a micro LED backlight module emitting light to the display module in order to provide a display device with high contrast and low power consumption.

As pertaining to Claim 9, Herzig discloses (see Fig. 10 and Fig. 13) that the display device (see (400) in Fig. 13) comprises a liquid crystal display (LCD) or a light-emitted diode (LED; see Page 7, Para. [0093]).

As pertaining to Claim 10, Shi discloses (see Fig. 2) that the backlight module (100) comprises a mini LED or a micro LED (see Page 3, Para. [0042]).


Response to Arguments

Applicant’s arguments with respect to Claims 1-2, 4-13, and 15-18 have been considered but are moot because the new ground of rejection does not rely on a combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  The applicant has argued that none of the references relied upon by the examiner in the prior Office Action, particularly Herzig, teach or fairly suggest that “a number of the at least one code is adjusted according to a security of the data” as newly recited in independent Claims 1 and 12 (see Remarks at Page 6).  The examiner generally agrees.  However, this feature would have been obvious to one of ordinary skill in the art given at least the teachings of Herzig and Vyas, as newly relied upon in the above rejections.  Therefore, the rejection of Claims 1-2, 4-13, and 15-18 is maintained.
A portion of the Applicant’s Remarks at Page 7 are directed to:

“In light of the above rationales, the amended claim 1 of the instant application includes features distinct from Hong or Chen, and should be allowable. The amended claim 17 of the instant application includes features similar to the amended claim 1 of the instant application, and should be allowable. Claims 2-16, and 18-23, dependent on claim 1 or 17, should be patentable as well. Reconsideration of claims 1-23 is respectfully requested. Applicant respectfully requests that a timely Notice of Allowance be issued in this case.”

The examiner respectfully points out that this portion of the Applicant’s Remarks appears to be misplaced and irrelevant to the instant application.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/Primary Examiner, Art Unit 2622